Title: John Adams to John Jay, 27 Jun. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              London

              June 27. 1786
            
          

          The Chevalier De Pinto, the Envoy of Portugal, informed me, this
            Day that he had received Instructions from his Court, to inform me, “that the Queen his
            Mistress has Sent a Squadron to cruise in the Mouth of the Streights with Orders to
            protect all Vessells belonging to the United States of America equally with those of her
            own Subjects and that She would continue those orders as long as they Should be agreable
            to Congress.”
          The Reply, was, that it could not be doubted that So signal a Mark
            of her Majesties friendly Attention to the Interest and safety of the Citizens of
            America, would be very agreable to Congress, and that the first Opportunity Should be
            embraced to make the Communication to them.
          So much Notice will probably be taken of this by Congress, as to
            return the Compliment, the least is Thanks.
          If the United States Should ever think themselves able to pay
            Taxes, and begin a Navy, this War of the Algerines would be a good Opportunity. I have
            never dared however to recommend it: because, that as Negotiation and customary
            Presents, and Redemption of Captives, must finally terminate the War, whatever Sums are
            Spent in it whatever time is Spent, or lives lost in it, it has ever appeared to me,
            that all this would be thrown away.
          It would employ our shipwrights, and make various Branches of
            Business brisk, to order half a Score Frigates of thirty Six Guns to be built, and it
            would give Us an Ecclat; but it would cost Money.
          With great Regard yours
          
            
              John Adams
            
          
        